Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejections 35 U.S.C. § 102(a)(1)
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2013/0058698) to Hasidashvilli.
Regarding independent claim 1, Hasidashvilli discloses a dome-shaped body (14), the dome-shaped body (14) including a base (12) and a hemispherical surface (See FIG. 3) extending from the base (12) with one or more slit-valves (26) are positioned on the base (12), and an opening (29) is positioned on the hemispherical surface (See FIGS. 3-4 and paragraphs [0037]-[0038]);
a stopper (19) configured to engage the dome-shaped body (14) at the opening and seal an interior cavity volume of the dome-shaped body (14), and an exfoliating material (18) coupled to the base (12) of the dome-shaped body (14) with the dome-shaped body (14), stopper (19), and exfoliating material (18) cooperate to dispense soap (31) about the exfoliating material (18) for use during bathing.
Regarding claim 3, Hasidashvilli discloses that the stopper (19) is configured to form a friction-fit attachment with the dome-shaped body (14) at the opening (29) (See paragraph [0038).
Regarding claim 4, Hasidashvilli discloses each of the stopper (19) and the opening (29) comprising threads (See FIG. 3), wherein the stopper (19) is configured to form a threaded attachment with the dome-shaped body (14) at the opening (29).
Regarding claim 5, Hasidashvilli discloses that the dome-shaped body (14) is flexible with applied pressure such that soap within the interior cavity volume of the dome-shaped body (14) is expelled through the slit-valves (26) and into the exfoliating material upon said applied pressure.
Regarding claim 6, Hasidashvilli discloses that the exfoliating material (18) includes brush material, fabric, or sponge-like material (18) (See paragraph [0037]).
Regarding claim 7, Hasidashvilli discloses that the exfoliating material (18) is coupled to the dome-shaped body (14) via an annular support member (15) disposed therebetween (See paragraph [0038]).
Regarding claim 8, Hasidashvilli discloses that the annular support member (15) and a periphery of the dome-shaped body (14) includes snap features, threaded attachments, or magnetic attachments for establishing a coupling therebetween.
Regarding claim 9, Hasidashvilli discloses that the dome-shaped body (14) includes one or more grooves (near numeral 16 on FIG. 1) disposed on the surface thereof for enhancing gripping of the soap-dispensing bath sponge assembly (10).

Regarding claim 11, Hasidashvilli discloses that the dome-shaped body includes an elastomeric composition (a flexible material).
Regarding claim 12, Hasidashvilli discloses that the dome-shaped body (14) comprises a circular, polygonal, or elliptical base.
Rejections 35 U.S.C. § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2013/0058698) to Hasidashvilli.
Regarding claim 2, Hasidashvilli is silent regarding that the stopper (19) a magnetic element, wherein the stopper is configured to form a magnetic attachment with the dome-shaped body at the opening. However, it would been obvious for one of ordinary skill in the art at the time before the filing to modify the stopper (19) to make it of magnetic material in order to connect with the opening (20) as alternative means (as implied in paragraph [0019] of the present application) to fastening since such substitution is well known and only requires routine skill in the art. 
Regarding claim 13, Hasidashvilli is that the opening (29) is positioned at an apex of the dome-shaped body. However, Hasidashvilli teaches openings can be a various positions such as opening (20) however, it would have been obvious for one of ordinary skill in the art at the time before the invention include opening (29) at the apex to coincide with the stopper (19) in order to provide air circulation.

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723